Citation Nr: 1107637	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-36 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to February 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to special home adaptation 
grant, specially adapted housing, and automobile adaptive 
equipment.  In an August 2008 Notice of Disagreement (NOD), the 
Veteran specifically expressed disagreement solely with the RO's 
denials of special home adaptation grant and automobile adaptive 
equipment.  As the Veteran did not express timely disagreement 
with the RO's June 2008 denial of eligibility for assistance in 
acquiring specially adapted housing, this issue is not in 
appellate status, and is not before the Board.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2010).  Also, in July 2009, the RO 
fully granted entitlement to automobile adaptive equipment; 
therefore, that issue is not in appellate status, and is not 
before the Board.  

In November 2010, the Veteran testified a hearing before the 
Board, seated in Nashville, Tennessee, before the undersigned 
Acting Veterans Law Judge.  A transcript has been procured and 
added to the claims file.  
 

FINDING OF FACT

The Veteran does not experience the loss or loss of use of one or 
both hands or upper extremities due to a service-connected 
disability; blindness or permanent visual impairment due to a 
service-connected disability; and has not sustained a service-
connected severe burn injury.







CONCLUSION OF LAW

The criteria for assistance in acquiring a special home 
adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.809a (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

However, in appeals where the law is dispositive, as in this 
instance, the claim must be denied due to a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review 
of VA's duty to notify and assist is not necessary.  In cases 
such as this, VA is not required to meet the duty to notify or 
assist a claimant, where a claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 
 The notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or development 
of the facts, are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).

Special Home Adaptation Grant Analysis

Where entitlement to specially adapted housing is not established 
under 
38 U.S.C.A. § 2101(a) (West 2002 & 2010), a veteran may 
nevertheless qualify for a special home adaptation grant.  
Entitlement to special home adaptation requires that a veteran is 
not entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 C.F.R. § 3.809(2010) 
and that he or she has not previously received assistance in 
acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a).  A veteran may be entitled to special home 
adaptation if the evidence shows service-connected vision of 
5/200 or less in both eyes; the loss, or permanent loss of use, 
of both hands; or a disability due to a severe burn injury.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  The assistance 
referred to in this section will not be available to any veteran 
more than once.  38 U.S.C.A. § 2102.

The facts of the case are not in dispute.  Throughout the 
pendency of the appeal, the evidence does not indicate that the 
Veteran had or claimed to have a service-connected disability 
involving the upper extremities, blindness, or a burn injury.  As 
the presence of at least one of these disabilities is required 
for eligibility for a special home adaptation grant, the 
Veteran's claim for special home adaptation grant must be denied.  
38 U.S.C.A. § 2101(b).

The Board notes that, in an October 2010 statement and at the 
November 2010 hearing, the Veteran's representative argued that 
the Veteran qualified for assistance under 38 U.S.C.A. § 2101(a).  
The Board notes that the statute section to which the Veteran's 
representative referred outlines the criteria for obtaining a 
certificate of eligibility for assistance in acquiring specially 
adapted housing.  As explained above, the Veteran did not appeal 
the RO's June 2008 denial of assistance in obtaining such a 
specially adapted housing certificate, so that issue is not 
before the Board.  38 U.S.C.A. § 7105.



Accordingly, the Veteran does not meet the criteria for a special 
home adaptation grant.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 2010); 38 C.F.R. § 3.102 (2010).


ORDER

A special home adaptation grant is denied.  


____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


